      Case 3:19-cv-00018-MPS Document 1 Filed 01/04/19 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


EILEEN MARRERO,                               )
                                              )
               Plaintiff,                     )        Civil No.: 3:19-cv-18
                                      )
       v.                                )
                                         )
“NURSE VIVIANNE, R.N. “, , Individually, )
CARSON WRIGHT, M.D.., Individually )       JURY TRIAL DEMANDED
JANET FISCHER, APRN., Individually,      )
JOHN/JANE DOES 1-10, Individually,       )
                                         )
            Defendants.                  ) January 4, 2019
                                         )
________________________________________________________________________

 COMPLAINT
________________________________________________________________________

                            I.    PRELIMINARY STATEMENT

       1. This is an action for damages brought pursuant to 42 U.S.C. § 12101, et seq

for failure to accommodate an individual with a physical disability under the Americans

with Disabilities Act (hereafter referred to as the “ADA”) and refusing to give necessary

medical treatment, corrective braces and appropriate sleeping quarters to an inmate

incarcerated in the State of Connecticut under the care and custody of the Department of

Corrections as required by the ADA.

                            II. JURISDICTION AND VENUE

       1. This Court has jurisdiction over Plaintiff’s federal claims pursuant to 42

U.S.C. § 12101, et seq.

       2. Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §

1391(b)(1) because the claims arose in the district.
      Case 3:19-cv-00018-MPS Document 1 Filed 01/04/19 Page 2 of 8




                              III. THE PARTIES

       1. Plaintiff Eileen Marrero (“Marrero”), is a citizen and resident of the State of

Connecticut. She was f.ormerly an inmate at York Correctional Institution in Niantic,

Connecticut.

       2. At all times relevant herein Defendant “NURSE VIVIANNE, R.N.“ was a

registered nurse licensed in the State of Connecticut and employed by the State of

Connecticut to provide medical services to inmates at York CI. She is sued in her

individual capacity.

       3. At all times relevant herein Defendant JANET FISCHER, APRN was an

advance practicing registered nurse licensed in the State of Connecticut who contracted

with the State of Connecticut to provide medical care to inmates at York CI. She is sued

in her individual capacity.

       4. At all times relevant herein Defendant CARSON WRIGHT, M.D. was a

medical doctor licensed in the State of Connecticut who contracted with the State of

Connecticut to provide medical care to inmates at York CI. He is sued in his individual

capacity.

       5. At all times relevant herein Defendants John/Jane Does 1-10 were employed

and/or contracted by the State of Connecticut to supervise and/or provide medical

services to inmates at York CI and/or to supervise, guard and/or place inmates in the

general population at York CI. They are sued in their individual capacities.

                          IV. ALLEGATIONS OF FACT

       1.   In or about January 11, 2017, the plaintiff, Marrero, after she pled guilty to a

violation of probation in the Superior Court for the State of Connecticut, was placed in


                                             2
      Case 3:19-cv-00018-MPS Document 1 Filed 01/04/19 Page 3 of 8




the care and custody of the Commissioner of Corrections for the State of Connecticut to

serve a sentence of incarceration.

       2. On said date the plaintiff, Marrero, was transported by the Department of

Corrections to the York Correctional Institute (hereinafter referred to as “YCI”) in

Niantic, Connecticut to serve her sentence.

       3. On said date when she arrived at YCI the plaintiff, Marrero was taken to the

intake facility wherein she was assessed for, inter alia, medical needs and stated to

defendant nurse Jane Doe 1 that she had right knee surgery in October 2016 at Yale New

Haven Hospital that prevented her from ambulating normally, was debilitating and

required a brace and sleeping quarters where she did not have to climb.

       4. Defendant nurse Jane Doe 1 noted the recent surgery to her right knee but did

not give her a knee brace or any other assistance to allow her to ambulate satisfactorily.

       5. Within a few days of her arrival at YCI it was evident to the staff that the

plaintiff, Marrero was having problems ambulating and a telephone call was made to the

doctor on call, defendant Carson Wright, M.D, who found it medically necessary for the

plaintiff to sleep in a low bunk to accommodate her right knee disability and he did order

that she be given a low bunk for fourteen days.

       6. The defendant Carson Wright, M.D. did not order any follow up medical

examination, testing or treatment for the plaintiff either during or after the

aforementioned telephone call.

       7.    After approximately two weeks of incarceration the plaintiff was seen by the

defendant, Janet Fischer, APRN for her right knee problem, however, she was not treated,

tested or examined for her disability and she was subsequently moved to a different


                                              3
        Case 3:19-cv-00018-MPS Document 1 Filed 01/04/19 Page 4 of 8




location within YCI and was assigned to a top bunk by defendant corrections officer Jane

Doe 2 even after the plaintiff told said defendant that she was previously assigned a low

bunk.

        8. On or about January 30, 2017 the plaintiff, Marrero, filed a written request for

a knee brace because her knee was painful and problematic and the request was reviewed

by defendant Nurse Vivianne on February 1, 2017 who failed and/or refused to provide a

knee brace to the plaintiff without examining or testing the knee.

        9.    On February 2, 20017 the plaintiff, Marrero, tried to climb to her top bunk

and her right leg collapsed and she fell down to the floor and on the way down hit her

knee on the bedpost then started screaming and another inmate brought a Corrections

Officer back to the cell wherein the Corrections Officer called in a "Code" for emergency

medical attention.

        10. The aforementioned fall down did cause the Plaintiff to fracture her right

knee.

        11. Shortly after the fall down the claimant was transported to the UConn Health

Center where doctors gave her pain medication and put a splint on her leg and sent her

back to YCI with an order to the Department of Corrections to bring her back in two

weeks for a follow up visit for the knee injury.

        12. The plaintiff was at YCI until March 23, 2017 and in that time was never

brought back to the UConn Health Center instead on March 23, 2017 she was transferred

to Connecticut Valley Hospital for enrollment in an addiction program.

        13.   When she was brought to the Connecticut Valley Hospital facility she saw a

doctor for her knee and they took x-rays which still showed "Fragmentation of the inferior


                                              4
      Case 3:19-cv-00018-MPS Document 1 Filed 01/04/19 Page 5 of 8




patellar" and on April 3, 2017 the doctor changed her to a knee brace and the Client

started physical therapy on April 5, 2017 with a warning to see to see an orthopedic

surgeon when she discharged the facility on May 6, 2017.

       14. The plaintiff has continuing problems with her right knee in that it is painful,

weak and gives out frequently causing her to fall.

       15. She did not have time to file an administrative claim with the Department

of Corrections because she was released shortly after the incident and it was then moot

and administrative remedies are not necessary in violations of the ADA.

                             V. ALLEGATIONS OF LAW

       1. All acts of each Defendant as alleged herein were conducted under color and

pretense of the laws, statutes, regulations, policies, customs, practices, or usages of the

State of Connecticut including the Americans with Disabilities Act.

       2. Each Defendant’s failure to test and examine the plaintiff, Marrero, or to make

proper and timely accommodations for her disabled right knee and provide medical

treatment therefore, violated her rights under the Americans with Disabilities Act

pursuant to 42 U.S.C. § 12101, et seq.

       3. At all times relevant hereto, the right to receive adequate accommodations and

medical treatment for a physical disability while incarcerated was a clearly established

right of which all of the defendants would have known.

       4. The plaintiff’s symptoms, complaints, requests and prior right knee surgery

provided adequate notice of a physical disability for which the defendants should have

proceeded to evaluate her for accommodations under the ADA.




                                              5
      Case 3:19-cv-00018-MPS Document 1 Filed 01/04/19 Page 6 of 8




       5. Each Defendant’s failure to provide proper and timely examination, testing

and medical treatment despite the plaintiffs repeated requests and physical symptoms

including pain, constituted knowledge and deliberate indifference the plaintiff’s serious

medical needs in violation of the ADA.

       6. Each Defendant’s failure to provide proper and timely examination, testing

and medical treatment despite the plaintiffs repeated requests and physical symptoms

including pain, demonstrated a culpable state of mind that was indifferent to

accommodations under the ADA.

       7. Each Defendant’s failure to provide proper and timely examination, testing and

medical treatment despite the plaintiffs repeated requests and physical symptoms

including pain, demonstrated intent to either deny or unreasonably delay medical

treatment that was indifferent to accommodations under the ADA.

                      VI.    CAUSE OF ACTION – 42 U.S.C. § 12101, et seq
                            (Violation of the Americans with Disabilities Act)

       1. All of the aforesaid paragraphs are incorporated herein by reference as though

pleaded in full.

       2. The acts of each Defendant as alleged herein constituted a violation of the

Americans with Disabilities Act and as a direct and proximate cause of each Defendant’s

actions, the plaintiff, Marrero, was injured.




                                                6
       Case 3:19-cv-00018-MPS Document 1 Filed 01/04/19 Page 7 of 8




                           VII.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays for judgment as follows:

                a.     Assume jurisdiction over this action;

                b.     Award Plaintiff actual damages against each Defendant for the

violation of her ADA rights and the harm resulting therefrom;

                c.     Award Plaintiff punitive damages against each Defendant for the

violation of her ADA rights and the harm resulting therefrom;

                d.     Award Plaintiff her costs of litigation, including reasonable

attorneys’ fees and expenses pursuant to 42 U.S.C. § 12101, et seq;

                e.     Grant such other and further relief as the Court deems necessary

and proper.

          VIII.      JURY DEMAND

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff respectfully requests trial by jury on all

issues so triable.




Dated : January 4, 2019




                                              7
Case 3:19-cv-00018-MPS Document 1 Filed 01/04/19 Page 8 of 8




                                 The Plaintiff,



                        by   __________/s/_____________________
                                Richard Franchi
                                900 Chapel Street, Suite 620
                                New Haven, CT 06510
                                Ph. (203) 495-1000
                                Federal Juris No.:04769




                             8
